        Case 1:19-cv-02142-RMB-BCM Document 77 Filed 04/25/19 Page 1 of 3
                                      Brian S. Cousin                                                           Dentons US LLP
                                      Partner                                                        1221 Avenue of the Americas
                                                                                                       New York, NY 10020-1089
                                      brian.cousin@dentons.com                                                     United States
                                      D   +1 212 398 5776
                                                                                                                   dentons.com




                                                            Application GRANTED to the extent that the
                                                            conference scheduled for Monday, April 29,
April 25, 2019                                              2019, at 10:30 a.m. shall be conducted
                                                            telephonically. Counsel for the parties are
BY ECF                                                      directed to call 212-805-0228, with all attorneys
                                                            on one line, at the time of the conference.
Hon. Barbara Moses                                          SO ORDERED.
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse                                    ____________________________
500 Pearl Street                                            Barbara Moses, U.S.M.J.
Courtroom 20A                                               April 25, 2019
New York, NY 10007


        Re:         Lek Securities Corp., et al. v. Nicolas Louis, et al.,
                    Case No. 1:19-cv-02142(RMB/BCM) - Joint Letter on
                    Status of Document Production
                                                                                                                     4/25/19
Dear Judge Moses:

         This joint letter is respectfully being submitted in response to Your Honor’s Expedited
Discovery and Case Management Order (ECF No. 49), dated April 5, 2019 (ECF No. 49), and as
modified on April 12, 2019 (ECF No. 65) (the “Order”), instructing the parties to submit a joint
letter “outlining the progress of discovery to date, including any outstanding discovery disputes
requiring judicial resolution, and updating the Court on the parties’ settlement efforts, if any.”

        The parties, through their respective counsel, have conferred with respect to the status of
their productions and provide the following update to the Court.

         Update on Plaintiffs’ Document Production:

        As part of Plaintiffs’ effort to produce responsive, non-privileged documents in
compliance with the Court’s Order, Plaintiffs have engaged a third-party vendor, Strategic Legal
(“Strategic”), which in turn has pulled over 3.6 million electronic documents based upon
Defendants’ requests, many of which seek documents dated from 1994 to the present. Strategic
gathered this data from six (6) custodians (Samuel Lek, Charles Lek, Pete Solano, Nicolas Louis,
Jonathan Fowler, and a catch-all custodian that includes potentially relevant documents housed
on Plaintiffs’ servers). Rather than dumping over 3.6 million documents on Defendants,

Hamilton Harrison & Mathews ► Mardemootoo Balgobin ► HPRP ► Zain & Co. ► Delany Law ► Dinner Martin ► Maclay Murray & Spens ►
Gallo Barrios Pickmann ► Muñoz ► Cardenas & Cardenas ► Lopez Velarde ► Rodyk ► Boekel ► OPF Partners ► 大成
      Case 1:19-cv-02142-RMB-BCM Document 77 Filed 04/25/19 Page 2 of 3
                              Hon. Barbara Moses                                            dentons.com
                              April 25, 2019
                              Page 2




Plaintiffs’ counsel has worked diligently with Strategic to narrow the number of documents to
review, including by creating a list of ESI protocol search terms. Unfortunately, Strategic
experienced unexpected technical problems loading Plaintiffs’ documents for review, which
caused significant delays in Plaintiffs’ efforts to produce responsive documents in a timely
manner. In addition to review by Plaintiffs’ counsel, Strategic has 18 reviewers who have thus
far spent over 645 hours reviewing documents. Together, Plaintiffs’ counsel and Strategic are
working as quickly as possible to review and ready documents for production. In addition, all
counsel have agreed to work cooperatively on potential revisions to Plaintiffs’ ESI search terms
in an effort to narrow the number of document hits.

        In addition to Plaintiffs’ Rule 26(a) initial disclosures and objections and responses to the
Defendants’ respective document requests and interrogatories, on April 19, 2019, Plaintiffs
produced 238 documents, totaling 1,798 pages. Then, on April 25, 2019, as part of its ongoing
production, Plaintiffs produced an additional 387 documents, totaling 2,298 pages, for a total of
4,096 pages. Although Plaintiffs have complied with the Court’s Order in every other respect,
Plaintiffs’ recognize that their document production and accompanying privilege log have not
been completed according to the Court’s schedule.

        Accordingly, Plaintiffs respectfully propose that (i) the deadline in Paragraph 3(c) of the
Order by which all parties shall produce documents be extended from April 19, 2019 to May 3,
2019; (ii) the discovery conference in Paragraph 5 of the Order currently scheduled to be held on
April 29, 2019, at 10:30 a.m., be held by teleconference and be used to provide the Court with a
further update on the status of the parties’ production; (iii) a joint letter outlining the parties’
discovery disputes, if any, be submitted to the Court no later than May 6, 2019; and (iv) a
discovery conference to discuss any outstanding discovery disputes be held on May 8, 2019, or
at some other time that the Court finds convenient. The remainder of the Court’s Order shall
remain unchanged. The afore-mentioned change would provide additional time for Plaintiffs to
complete their production but would not detrimentally impact the remaining deadlines set forth
in the Order and Plaintiffs believe that no parties would be prejudiced by this proposed revision.

       Update on Defendants’ Document Production:

      The Defendants take the position that they have substantially complied with the Court’s
Case Management Plan.

       The Individual Defendants served their objections and responses to Plaintiffs’ first sets of
document requests and interrogatories on April 1, 2019, and served their objections and
responses to Plaintiffs’ second sets of document requests and interrogatories on April 11, 2019.
The parties held a teleconference on April 11, 2019 to discuss ESI and production protocols.

        On April 19, 2019, the Individual Defendants served initial disclosures under Fed. R.
Civ. P. 26(a), produced 35,939 documents including: emails; text messages; searchable images
of other types of electronic documents; and native files. On that day, the Individual Defendants
      Case 1:19-cv-02142-RMB-BCM Document 77 Filed 04/25/19 Page 3 of 3
                              Hon. Barbara Moses                                           dentons.com
                              April 25, 2019
                              Page 3




also provided Plaintiffs with credentials to access certain Microsoft Azure accounts and a
categorical log of materials withheld on the grounds of applicable privilege and immunities
disclosing that 517 documents had been withheld across 28 separately-described categories. On
April 25, 2019, the Individual Defendants supplemented their production with an additional 642
documents, completing their production.

        On April 19, 2019, the Volant Defendants served initial disclosures under Fed. R. Civ. P.
26(a), written responses and objections to all outstanding discovery requests, and produced 1,827
pages of documents including Volant’s confidential business plans and numerous emails. The
Volant Defendants also produced a full privilege log.

        On April 19, 2019, Defendants received Plaintiffs’ Objections and Responses to all their
collective documents requests and interrogatories, Plaintiffs’ initial disclosures under Fed. R.
Civ. P. 26(a), and a production consisting of 238 documents (which Plaintiffs’ indicated was not
complete, but rather part of an ongoing production). Plaintiffs indicated in their cover letter that
production would be continuing, and they will provide a privilege log.

       On April 23, 2019, the Individual Defendants provided Plaintiffs with a letter detailing
the apparent deficiencies in the production and objection to the overuse of the “attorneys’-eyes-
only” designation, which the Volant Defendants join in by letter dated April 24, 2019. On April
20 and April 24, the Volant Defendants also asked Plaintiffs about the status and timing of their
production. During a teleconference on April 25, 2019, Plaintiff’s counsel advised all
Defendants of the issues encountered in reviewing and producing documents.

       Because the production is incomplete, substantive disputes regarding what Plaintiffs may
or may not have been produced are not yet ripe. Nonetheless, the Defendants respectfully
request that the Court hold a telephonic or in-person conference as scheduled to discuss any
changes that might be necessary to the Case Management Plan in order to prevent any prejudice
to Defendants as a result of the delay.



                                                   Respectfully submitted,

                                                   /s Brian S. Cousin
                                                   Brian S. Cousin



cc: All Counsel of Record
